UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7947


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

GERMAN MILLON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00341-RJC-1; 3:08-cv-00338-
RJC)


Submitted:   February 18, 2010             Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


German Millon, Appellant Pro Se.    Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               German       Millon   seeks    to    appeal      the    district      court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a     certificate      of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent       “a    substantial       showing       of    the      denial    of      a

constitutional          right.”        28    U.S.C.       § 2253(c)(2)        (2006).        A

prisoner        satisfies       this        standard       by     demonstrating           that

reasonable       jurists       would    find       that    any     assessment        of     the

constitutional         claims     by   the    district      court      is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Millon has

not     made     the    requisite      showing.           Accordingly,        we     deny    a

certificate       of       appealability      and      dismiss        the   appeal.          We

dispense        with    oral     argument      because       the      facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                              2